DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 

1.	Claims 1-2 and -20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manochio. (US 2015/0353204) in view of Berbieri (US Pub. No: 20120075120 A1).  
Regarding claim 1: 
Manochio (US Pub. No: 20150353204) discloses an electronic image display system (18) for a vehicle cockpit (see Fig. 1),
 the display system (18) having a three-dimensional and curved display surface made up of a single electronic display screen or several joined electronic display screens (see Fig. 5, [0040]), the display surface having at least one zone, the main 
Manochio does not specifically disclose one main zone dedicated to a pilot  and suitable for being located in front of said pilot
Berbieri (US Pub. No; 20120075120 A1) discloses one main zone (2) dedicated to a pilot 0014, Fig. 3) and suitable for being located in front of said pilot  (also see [0049-0051]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of  Manochio s modified by Berbieri, thereby, the display screens could be visibly accessible from the piloting positions.
Regarding claim 2:
Manochoio in view of Berbiery  disclose wherein the display surface is has an incline between 30.degree. and 55.degree. at any point of the display surface (see Berbrirey, [0064]).  Same motivation as applied to claim 1.
Regarding claim 8:
Manochio discloses wherein each lateral zone (88, 82) has a curve, in the direction of the width of the display surface, strictly greater than that of the associated main zone (84) (see 0041-0044, Fig. 5). 
Regarding claim 9:
Berbriery discloses a single main zone (middle zone for central display 7, see Fig. 3) and two lateral zones (505, 502) associated with the main zone, each lateral zone laterally extending the main zone on a respective side (see Berbreiri,  Fig. 5, [0041-0044]). Same motivation s applied to claim 1.
Regarding claim 10: 
Monachio as modified by Berbrieri discloses two main zones (2,2, Fig. 3 for Pilot and copilot ) each dedicated to a respective pilot, a lateral zone (2,2) associated with each main zone and extending this main zone on the side opposite the other main zone, and a central zone (7) located between each of the two main zones (see Berbreiri,  [0014][0047-0051], Fig.3). Same motivation s applied to claim 1.
Regarding claim 11:
Monachio as modified by Berbrieri (US Pub. No; 20120075120 A1) discloses wherein the central zone (7) comprises a central region located between two lateral regions (2, 2), each lateral region (5,6) extending between the central region and a respective main region (see Berbreiri, [0047-0049], Fig.3). Same motivation s applied to claim 1. 
Regarding claim 12:
Monachio as modified by Berbrieri (US Pub. No; 20120075120 A1) discloses wherein the central region (7, Fig. 3) is convex or planar or each lateral region is convex (Berbrieri, [0047-0049], Fig.3). Same motivation s applied to claim 1.
Regarding claim 13:
Monachio as modified by Berbrieri discloses wherein the central zone (area of central display (7) housing, see Fig. 3) has a maximum height (central dashboard height for display 7) strictly greater than a maximum height of each main zone (a central dashboard 3 including the common display 7, and lateral display (2,2) being arranged on either side of the dash board and main displays (2,2)that is accebly for pilot and co-pilot, see 0014, [0047-0051], Fig 3). Same motivation s applied to claim 1.
Regarding claim 15:
Monachio as modified by Berbrieri  discloses wherein the central zone (housing area of central display 7) overflows (higher) relative to each main zone upward or downward (see Berbrieri, 0014, [0047-0051], Fig 3) . Same motivation s applied to claim 1.

Regarding claim 16:
Manochoi (US Pub. No: 20150353204)   wherein the upper edge of the display surface is curved the lower edge of the display surface is curved or straight (see Fig. 5, [0040]). 
Regarding claim 17:
Monachio as modified by Berbrieri   ( US Pub. No; 20120075120 A1) discloses wherein each lateral zone (3, Fig. 1) is extended by a lateral extension extending obliquely on the side and toward the rear from the lateral zone (see Berbrieri, Fig. 1, [0045-0048]). Same motivation s applied to claim 1.
Regarding claim 18:
Monachio as modified by Berbrieri ( US Pub. No; 20120075120 A1) discloses wherein each lateral (3) extension has a height decreasing gradually toward its opposite end at the associated lateral zone ((see Berbreiri, Fig. 1, [0045-0048]).  Same motivation as applied to claim 1.
Regarding claim 19:
Monachio as modified by Berbrieri  ( US Pub. No; 20120075120 A1) discloses a  vehicle, comprising a cockpit provided with a display system according to claim 1 (([0047-0049], Fig.3). Same motivation as applied to claim 1
 
Regarding claim 20:
Monachio as modified by Berbrieri  discloses wherein the vehicle cockpit is an aircraft cockpit (see Berbreiri, [0047-0049], Fig.3). Same motivation as applied to claim 1.
2.	Claims 3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manochio. (US 2015/0353204) in view of  Berbieri (US Pub. No: 20120075120 A1) further in view of  Fujji (US 20170327402 A1).
Regarding claim 3:
Manochio in view of Berbiery does not specifically at any point of the main zone the curve radius of the display surface, in the direction of the width of the display surface, is greater than 1500 mm.
Fujji (US 20170327402 A1) discloses wherein, at any point of the main zone the curve radius of the display surface, in the direction of the width of the display surface, is greater than 1500 mm ([0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of  Manochio s modified by Berbieri and Fujii, thereby, the cockpit display could be  comfortably accessible from the piloting positions.
 Regarding claim 5:
Manochoio in view of Berbiery and Fujji (US 20170327402 A1)   discloses wherein the curve radius of the display surface, in the direction of the width of the display surface, is less than 1000 mm, in each lateral zone (Fujii, [0023]). Same motivation as applied to claim 3.
Regarding claim 6:
Manochoio in view of Berbiery and Fujji (US 20170327402 A1) discloses  wherein the curve radius of the display surface, in the direction of the width of the display surface, is greater than 400 mm, in each lateral zone (Fuii, [0023]). Same motivation as applied to claim 3. 
3.	Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manochio. (US 2015/0353204) in view of  Berbieri (US Pub. No: 20120075120 A1) and further in view of Howard (US 20160034244 A1).
Regarding claim 4:
Manochoio in view of Berbiery does not specifically wherein the height of each main zone, is between 150 and 400 mm ([0011]). 
Howard (US 20160034244 A1) discloses wherein the height of each main zone, is between 150 and 400 mm ([0011]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of  Manochio s modified by Berbieri and Haward, thereby, the cockpit display could be  compact and easy to access from the piloting positions.

Regarding claim 7:
Manochoiin in view of Berbiery does not specifically disclose wherein the height of each lateral zone between 150 and 400 mm.
Howard (US 20160034244 A1) discloses wherein the height of each lateral zone between 150 and 400 mm (Haward, [0011]). Same motivation as applied to claim 4.

 4.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manochio. (US 20150353204) in view of  Berbieri (US Pub. No: 20120075120 A1) and further in view of Springer (US 9284045 B1).

 Regarding claim 14:
Monachio as modified by Berbrieri does not specifically disclose wherein the height of the display surface increases progressively as one moves from each main zone toward the central region.
Springer (US 9284045 B1) discloses the height of the display increases progressively as one moves from each main zone (e.g. 302) toward the central region (304) (column 8, lines 10-50) (in FIGS. 3A and 3B. display system 300 may include one or more primary flight displays (PFDs) 302, and multifunction displays (MFD) 304. For instance, in the implementation illustrated, the integrated avionics system 300 may be configured for use in an aircraft that is flown by a flight crew having two pilots (e.g., a pilot and a co-pilot). The height of the display increases progressively as one moves from each main zone (e.g. 302) toward the central region (304). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of  Manochio s modified by Berbieri and springer, thereby, the visibility of the cockpit display user could be enhanced. 

 Inquiry

5.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692